Citation Nr: 0527956	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to colon and liver cancer as a result of exposure 
to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran had active service from October 1963 to December 
1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran had no exposure to radiation during service.  

2.  Cancer of the colon and liver was not manifest in service 
or within any presumptive period and is not attributable to 
service.  


CONCLUSION OF LAW

Cancer of the colon or liver was not incurred in or 
aggravated by service and may not presumed to have so 
incurred, to include on the basis of radiation exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in October 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The claimant was provided notice which was adequate.  
Following the October 2001 notice, the March 2003 and April 
2005 statement and supplemental statement of the case issued 
constituted subsequent process.  The appellant has not shown 
how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claim were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him/her to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claims and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2005).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "  Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following:  
leukemia, except lymphocytic, thyroid cancer, breast cancer, 
lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2003).  Section 3.311(b)(5) requires 
that bone cancer become manifest within 30 years after 
exposure, and that prostate cancer become manifest 5 years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Analysis

Initially, the Board notes that he has not asserted that 
cancer of the colon or liver are a result of combat.  Thus, 
he is not entitled to application of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).

The veteran essentially contends that he developed colon and 
liver cancer as a result of exposure to ionizing radiation 
during service.  More specifically, he asserts that during 
service in Alaska, he trucked nuclear waste and that there 
was leakage from the waste container.  

Initially, the Board notes that colon and liver cancer are 
among the diseases subject to presumptive service connection 
based on in-service radiation exposure.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  In addition, colon and liver 
cancer are "radiogenic diseases" listed in 38 C.F.R. § 3.311.  
Regardless, the evidence shows that appellant had no exposure 
to radiation during service.  In October 2002, the Dosimetry 
Branch of the U. S. Army Radiation Standards and Dosimetry 
Laboratory reported the appellant wore a radiation badge from 
January 17, 1965 to February 20, 1965 with 0 exposure (all 
doses reported in REM).  The Board notes that it is important 
that certain claims involving radiation exposure have 
specific guidelines that must be followed as set out under 38 
U.S.C.A. § 1112 and 38 C.F.R. § 3.311.  In July 2005, 
Director of Occupational Health Sciences of the U.S. Army 
Center for Health Promotion and Preventive Medicine at 
Aberdeen Proving Grounds, Maryland reported the following:  

In order to attempt [the veteran's] 
occupational exposure, we contacted the 
U.S. Army Ionizing Radiation Dosimetry 
Branch (USAIRDB), located at Redstone 
Arsenal, AL.  The USAIRDB is the Army's 
repository for historical records of 
occupational radiation.  [The veteran] 
did in fact participate in an 
established dosimetry program that was 
administered by the USAIRDB while 
stationed at Fort Greeley, AK.  The 
USAIRDB reported that [the veteran's] 
documented exposure to ionizing 
radiation for the monitoring period of 
January 17, 1965 - February 20, 1965 was 
0 rem.  

The occupational exposure limit was noted to have 
been set at 5 rem per year since 1960.  The letter 
further notes that according to the veteran's 
documented exposures, his monitored dose neither 
exceeded nor approached the dose limit during the 
period in which he was monitored in 1965.  To the 
extent that the appellant asserts that he was 
exposed to radioactive waste in November 1964 when 
filling/handling containers, and also exposed due 
to a leaking container in June 1965, there is no 
evidence of exposure to radiation at any time 
during service.  

In addition, there is no competent evidence of cancer of the 
liver or colon related to service.  The Board notes the 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that cancer of the liver or colon is related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge). The Board finds more probative the June 
1965 separation examination report showing that the 
genitourinary system and abdomen and viscera were normal.  
The veteran specifically denied having or having had liver or 
intestinal trouble.  

In summary, there is no competent evidence of 
liver or colon cancer during service or within one 
year of separation.  Furthermore, the evidence 
establishes that the appellant had no exposure to 
radiation during service, and thus cancer of the 
liver or colon cannot be presumed to have been 
incurred in service, and there is no competent 
evidence linking colon or liver cancer to service.

The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are 
denied.  








ORDER

Service connection for cancer of the liver and of the colon 
is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


